Citation Nr: 0320518	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbosacral spine disorder, to include as secondary to a 
service-connected right ankle disability.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the 
service-connected right ankle disability.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
service-connected right ankle disability.

4.  Entitlement to an increased disability rating for 
residuals of a fracture to the right second metacarpal, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of a right ankle dislocation and sprain/fracture 
deformity of the right tibia, currently evaluated as 20 
percent disabling.

6.  Entitlement to an annual clothing allowance.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1999 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Honolulu, Hawaii, which 
denied the benefits sought on appeal.

The claim for entitlement to an annual clothing allowance 
will be addressed in the REMAND, following the ORDER in this 
decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1996, the 
RO denied service connection for degenerative arthritis of 
the lumbosacral spine.

2.  The evidence received since the time of the April 1996 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a lumbosacral spine 
disorder.

3.  The medical evidence does not demonstrate that any 
current right or left knee disorder is causally related to an 
incident of the veteran's active service, or is proximately 
due to the service-connected right ankle disability.

4.  The veteran's residuals of a fracture to the right second 
metacarpal are currently productive of some limited motion 
and tenderness, as well as subjective complaints of pain.

5.  The veteran's residuals of a right ankle dislocation and 
sprain/fracture deformity of the right tibia are currently 
productive of no more than moderate ankle disability, some 
limited motion, and subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied service 
connection for degenerative arthritis of the lumbosacral 
spine is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.200 (2002).

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a 
lumbosacral spine disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002); 
38 C.F.R. § 3.156 (2001).

3.  Degenerative joint disease of the left knee is not 
proximately due to a service-connected right ankle 
disability, and is not otherwise shown to have been incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.310(a) (2002).  

4.  Degenerative joint disease of the right knee is not 
proximately due to a service-connected right ankle 
disability, and is not otherwise shown to have been incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309. 3.310(a) (2002).  

5.  The criteria for an increased rating for residuals of a 
fracture to the right second metacarpal, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5225 (2002); 
67 Fed. Reg. 48,784-48,787 (July 26, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230). 

6.  The criteria for an increased rating for residuals of a 
right ankle dislocation and sprain/fracture deformity of the 
right tibia, currently evaluated as 20 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
currently has disorders in his lumbar spine and knees, which 
are related to his service-connected right ankle disability.  
He also maintains that his service-connected residuals of a 
fracture to the right second metacarpal, and his residuals of 
a right ankle dislocation and sprain/fracture deformity of 
the right tibia, should be assigned higher disability 
ratings.

As a preliminary matter, the Board notes that during the 
pendency of this appeal there was a significant change in the 
law.  On November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provided 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.159.  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement was met, particularly 
as evidenced by an December 2001 letter in the claims file, 
which explained to the veteran what the evidence must show to 
substantiate the claims on appeal.  The letter notified the 
veteran of the type of evidence needed from him, and informed 
him of the actions VA would take to assist him with 
development of his claims.

The December 2001 letter essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) (2002) 
is invalid to the extent it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the VCAA notification letter was sent to the 
veteran by the RO and not the Board.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the December 2001 letter asked the veteran to send 
additional evidence or information to the RO by the end of a 
60-day time period from the date of the letter, the letter 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Since that one-year 
time period has now expired, it is clear that the veteran has 
nothing further to submit, and adjudication of his claim can 
proceed.

In addition to the foregoing, by rating decision dated in 
April 1999, and a statement of the case (SOC) issued in June 
2000, the veteran was informed of the laws and regulations 
governing his claims on appeal.  The Board is satisfied that 
the veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, VA 
clinical records, and private treatment records.  In February 
and December 1999, the veteran underwent VA examinations in 
connection with the claims on appeal.  The Board has reviewed 
those examination reports, and finds them thorough and 
complete for purposes of adjudicating this appeal.  In 
December 2002, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge, and a transcript of that 
hearing is in the claims file.  As is clearly documented in 
the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board concludes 
that the duty to assist the veteran was satisfied, and the 
case is ready for appellate review.  See 38 U.S.C.A. § 5103A.  

I.  New and Material Evidence

The veteran maintains that his service-connected right ankle 
disability has contributed to his back problems.  In an April 
1996 rating decision, the RO denied a claim for service 
connection for a lumbosacral spine disability, to include as 
secondary to a service-connected right ankle disability.  The 
basis of the RO's decision was that although the veteran 
complained of back pain two times during service, there was a 
normal examination in 1980.  Moreover, following service 
separation in 1982, the first medical records reflecting 
complaints of back pain were dated in January 1996.  In 
short, the RO denied direct service connection as there was 
no evidence of a chronic back disorder during service.  
Service connection was denied as secondary to a right ankle 
disability, as the medical evidence reflected no findings of 
a link between the two disorders.  

The veteran was notified of the April 1996 decision and his 
appellate rights by letter dated in May 1996.  However, he 
did not initiate an appeal as to that decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In August 1998, the veteran submitted a new claim for service 
connection for a low back disorder.  The RO denied that claim 
in an April 1999 rating decision on the basis that the 
evidence submitted did not constitute new and material 
evidence, since it essentially duplicated evidence that was 
previously considered.  The veteran disagreed with that 
decision, and initiated the present appeal.

Although the RO addressed the issue on the basis of new and 
material evidence in the April 1999 rating decision and a 
June 2000 statement of the case (SOC), the RO addressed the 
issue on principles of direct service connection in a 
November 2001 supplemental statement of the case (SSOC) and a 
November 2002 SSOC.  The Board finds that the issue is 
presently more appropriately characterized as whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a lumbosacral spine 
disorder, to include as secondary to a service-connected 
right ankle disorder.  This characterization is appropriate 
because there is a prior final decision on this issue.  As 
such, the Board first must determine whether new and material 
evidence has been presented before reopening and adjudicating 
the claim for service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless 
of a determination made by the regional office, the Board 
must ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  There is no prejudice 
to the veteran by proceeding with an analysis of new and 
material evidence, as the RO initially adjudicated the 
veteran's claim on that basis, and the question of whether a 
claim should be reopened is a jurisdictional matter that must 
be addressed before analyzing the merits of a claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a)(2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal there was a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (presently 
codified at 38 C.F.R. § 3.156(a)(2002)).  However, as the 
veteran filed his claim to reopen prior to August 29, 2001, 
the earlier version of the regulation remains applicable in 
this case.  

The reason for the prior final denial of this claim was that 
the evidence did not demonstrate a causal relationship 
between any current back disorder and an incident of active 
military service, or the service-connected right ankle 
disability.  Since the time of the April 1996 rating 
decision, numerous VA outpatient treatment records have been 
associated with the claims file, dated from May 1996 to 
October 2001, as well as a few private medical records, 
statements from the veteran, and testimony from two hearings.  
However, those records are silent as to clinical findings or 
a medical opinion that establishes a causal link between any 
current back disorder and the veteran's active service, 
including his service-connected right ankle disability.  

The Board acknowledges a VA outpatient treatment record dated 
in October 1996, in which it was noted that the veteran had 
"a history of chronic low back pain, dating back to the 
military ..."  However, that statement is unsupported by any 
further clinical findings or commentary.  Rather, it appears 
that this statement was merely a recitation of what the 
veteran told the physician.  As such, the statement, while 
new, is not material, and does not serve as a basis to reopen 
the claim.  See Butler v. Brown, 9 Vet. App. 167, 170 (1996) 
(citing LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, in December 1999, the veteran underwent a VA 
general medical examination, in which he complained of pain 
in his lumbar spine.  The examiner indicated that the lumbar 
spine could not be directly examined because of the veteran's 
inability to stand, and range of motion could not be checked.  
However, an x-ray of the lumbar spine were reported to show 
only mild degenerative changes.  The examiner opined that he 
did not believe that the veteran's complaints of pain were 
due to the in-service injury when he fell off the tank.  This 
examination report does not provide a basis to reopen, as it 
does not provide evidence of a nexus, or link, between the 
veteran's back disorder and his active service, or a service-
connected disability.  Similarly, although the veteran's 
recent statements and testimony may be new, they are 
essentially duplicative of his contentions previously of 
record.  Moreover, as the veteran is a lay person without 
medical expertise or training, his statements alone, without 
any medical corroboration, are insufficient to provide a 
basis to reopen his claim.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998).

In short, the Board has carefully reviewed the record, but 
finds that since the time of the unappealed April 1996 rating 
decision, new and material evidence has not been presented to 
reopen a claim for service connection for a lumbosacral spine 
disorder, to include as secondary to a service-connected 
right ankle disability.  The evidence received since the 
April 1996 rating decision may be new, in the sense that it 
was not previously of record, but it is not material, as it 
fails to show a positive correlation between any current 
lumbar spine disorder and an incident of the veteran's active 
service, or his service connected right ankle disability.  As 
such, the claim is not reopened, and the appeal is denied. 

II.  Service Connection.

The veteran claims that his service-connected right ankle 
disability has contributed to his right and left knee 
disorders.  

Service connection is granted for disability from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during other than a period of war.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence may be presumed for certain chronic diseases, such 
as arthritis, if evidence establishes that the disease was 
manifest to a compensable degree within the first year 
following service separation.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Moreover, "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran's service medical records, including his 
enlistment records, are silent for any complaints, 
treatments, or findings pertaining to a right or left knee 
disorder.  On the veteran's February 1982 Report of Medical 
History, completed shortly before his separation from 
service, the veteran checked "yes" to a question as to 
whether he ever had a "trick" or locked knee.  However, his 
Report of Medical Examination, also dated in February 1982, 
indicates that the lower extremities were normal, and there 
were no findings of any type of a knee disorder, including 
complaints of a knee disorder.

Following service separation in 1982, the record is silent 
for any complaints or treatment of a left or right knee 
disorder until 1994.  In a June 1994 VA examination report 
for joints, the veteran reported that he was having problems 
with his left knee and left ankle since his injury to his 
right ankle.  He stated that this began in 1985, and that he 
had been complaining of the pain on an intermittent basis.  
It was noted that "[t]his is progressively worsened due to 
the right ankle condition."  Examination of the right knee 
was within normal limits, except for some tenderness to 
palpation along the joint line.  Range of motion was normal.  
Examination of the left knee was normal.  There were no x-
rays taken at that time, due to a breakdown of the x-ray 
machine.  

A September 1994 VA radiology report reflects symmetrical and 
normal appearing bones, joints, and soft tissues of the 
knees.  The impression for both knees was negative.  A June 
1995 VA outpatient treatment record reflects a finding of 
degenerative joint disease of the right knee.  An August 1996 
VA treatment record reflects that the veteran was seen with 
complaints of right knee pain.  Examination revealed no 
effusion, mild tenderness to palpation along the joint line, 
and full range of motion with pain on full extension.  The 
assessment was degenerative joint disease of the right knee.  
A December 1996 VA record reflects similar findings, and the 
assessment was polyarticular degenerative joint disease.  

A June 1997 VA record indicates that the right knee 
manifested some mild swelling, as well as moderate to marked 
tenderness to palpation.  Range of motion was limited due to 
pain.  The left knee demonstrated mild tenderness, but no 
effusion.  The assessment was "probably" acute exacerbation 
degenerative joint disease bilateral knees, right more than 
left.  A March 1998 VA x-ray of the right knee reflects 
moderate degenerative joint disease.  A November 1998 VA 
record reflects no effusion, deformity or inflammation of the 
knees.  

In January 1999, the veteran was seen with complaints of 
multiple joint pain and dysfunction.  He was borrowing a 
friend's manual wheelchair.  He performed a trial on a 
motorized scooter.  He did well on the trial, and the 
physical therapist recommended issuance of a scooter.   

In December 1999, the veteran underwent a VA orthopedic 
examination.  The veteran complained of pain in his knees, 
among other things.  He related his various disorders to his 
fall in 1982, at which time he injured his right ankle.  He 
appeared at the examination in a wheelchair, and reported 
that he was essentially full-time in a wheelchair.  
Examination of the knees revealed limited motion, including 
pain on motion.  There was no swelling or effusion, and both 
knees were stable.  An x-ray of the left knee revealed 
moderate degenerative joint disease, but there were no 
findings made as to the right knee.  The examiner opined that 
he was unable to find any significant objective findings to 
explain the severe disability that the veteran complained of.  
The examiner did not believe that the veteran's complaints of 
severe disability were due to the injury that occurred in 
1982, when the veteran fell off the tank.  The examiner 
concluded that there "was no direct correlation with all of 
his other complaints with this injury."

A May 2000 VA treatment record indicates that the veteran was 
seen with polyarticular arthralgias and myalgias, as well as 
chronic pain syndrome.  He was confined to a wheelchair due 
to pain associated with walking, and he was wearing bilateral 
knee braces.  Examination of the right knee reflected no 
effusion with moderate tenderness to palpation and limited 
range of motion, secondary to pain.  The assessment was 
polyarticular arthralgia and myalgias, etiology uncertain.  

There are several recent findings in the medical evidence in 
which the veteran was seen with complaints in multiple 
joints, including the knees, ankles, and spine, and the final 
assessment is polyarticular arthralgia.  These findings 
appear in records dated in July 1999, October 1999, August 
2000, November 2000, March 2001, and May 2001, among others.

A July 2001 VA record reflects an assessment of bilateral 
knee pain, more in the right knee, secondary to 
osteoarthritis.  A July 2001 VA x-ray report of the knees 
contains an impression of medial joint compartment narrowing 
bilaterally, with moderate degenerative joint disease.  

The Board has thoroughly reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
claims for entitlement to service connection for left and 
right knee disorders, to include as secondary to a service-
connected right ankle disability.  Initially, the Board 
emphasizes that the veteran's service medical records are 
silent for complaints or medical findings of a knee disorder.  
Although the veteran noted a history of a "trick" or locked 
knee on his February 1982 Report of Medical History, he did 
not elaborate on that notation, and, more significantly, upon 
medical examination his lower extremities were described as 
normal.  There were no in-service findings made pertaining to 
a knee disorder.  Following service separation, the record is 
negative for any evidence of complaints or treatment for a 
knee disorder until 1994.  Although the June 1994 VA 
examination report contains a statement that the veteran's 
left knee was progressively worsened due to the right ankle 
disability, that statement appears to be merely a recitation 
of what the veteran told the physician, and was not 
accompanied by any clinical findings or medical opinion to 
that effect.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Beginning in 1995, to the present, the medical evidence 
contains diagnoses of degenerative joint disease of the 
knees, as well as polyarticular arthralgia and myalgias.  
However, there is no indication that these conditions existed 
prior to that time.  In fact, the VA examination conducted in 
June 1994, followed by x-rays in September 1994, reflected 
normal knees.  Moreover, there is no medical evidence 
establishing a link between any current knee disorder and an 
incident of the veteran's active service.  In summary, there 
is no evidence of an in-service knee disability, no evidence 
of arthritis in the knees present to a compensable degree 
within the first year of service separation, and no medical 
evidence of a causal relationship between any currently 
diagnosed knee disorder and an incident of the veteran's 
active military service.  See 38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the Board 
finds no basis to award service connection for a left or 
right knee disorder, based on principles of direct service 
connection.  

The Board will next examine whether service connection is 
warranted based on principles of secondary service 
connection.  As noted earlier, the veteran's primary 
contention is that his service-connected right ankle 
disability contributed to his knee disabilities.  In the 
December 1999 VA examination, the veteran described the in-
service fall from a tank, at which time he injured his right 
ankle.  The examiner assessed the veteran with degenerative 
joint disease of the left knee, but there was no concluding 
assessment for the right knee.  The examiner opined that he 
did not believe that the veteran's complaints of severe 
disability are due to the injury in 1982 when he fell off the 
tank.  He further stated that there "is no direct 
correlation with all of his other complaints with this 
injury."  In short, the December 1999 VA examination report 
does not support the veteran's contentions that his right 
ankle disability caused or contributed to his knee disorders.  
In addition to the foregoing, there are several recent 
findings in the medical evidence in which the veteran was 
seen with complaints in multiple joints, including the knees, 
and the assessment is polyarticular arthralgia.  In other 
words, the veteran's knee problems were attributed to a 
disorder other than the veteran's service-connected right 
ankle disability.

The Board acknowledges the veteran's statements and testimony 
of record in which he maintains that his service-connected 
right ankle disorder contributed to his current knee 
disorders.  However, as the veteran is a lay person without 
any apparent medical expertise or training, his opinion as to 
whether any current disorder is causally related to an 
incident of his active service is not competent medical 
evidence, which is required to establish service connection.  
See Espiritu, 2 Vet. App. at 494-95 (laypersons may be 
competent to provide an "eye-witness account of a veteran's 
visible symptoms," but they are not capable of offering 
evidence that requires medical knowledge).  Rather, medical 
evidence is needed that establishes that the veteran's 
current knee disorders are proximately due to or the result 
of his service-connected right ankle disorder, or were 
aggravated by his ankle disorder.  See 38 C.F.R. § 3.310(a); 
Allen, supra.

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against claims for 
service connection for a left knee disorder and for a right 
knee disorder, to include as secondary to a service-connected 
right ankle disorder.  Accordingly, the appeal must be 
denied.  The Board has considered the "benefit of the 
doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) requires that the Board consider all 
the evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  

III.  Increased Ratings.

The veteran maintains that his residuals of a fracture to the 
right second metacarpal, and his residuals of a right ankle 
dislocation and sprain/fracture deformity of the right tibia, 
should be assigned higher disability ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

A.  Fracture to the Right Second Metacarpal.

In a February 1983 rating decision, the veteran was awarded 
service connection for residuals of a fracture to the right 
second metacarpal, rated as noncompensable from April 1982.  
That decision was based on evidence that during service the 
veteran sustained a fracture to his right metacarpal, for 
which he was treated with a cast.  In an August 1983 rating 
decision, the veteran's disability was recharacterized as 
residuals of a fracture to the right second metacarpal, with 
tender scar over the dorsum, right hand.  A 10 percent rating 
was assigned from April 1982, based on evidence that the scar 
was tender to touch.  The 10 percent rating remained in 
effect for the veteran's right second metacarpal, aside from 
a temporary period from September 1990 to December 1993, 
during which the evidence was insufficient to evaluate the 
veteran's disability. 

In October 1998, the veteran filed a claim for an increased 
rating for his right second metacarpal disability.  The 
veteran maintained that his disability had worsened, and that 
he experienced radiating pain from his finger into his right 
arm and left arm, particularly around the wrist.  The RO 
denied his claim in an April 1999 rating decision.  The 
veteran disagreed with that decision, and initiated the 
present appeal.  

The veteran's residuals of a fracture to the right second 
metacarpal is currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002), 
which rates ankylosis of the index finger.  For the major 
hand, a 10 percent rating is assigned for favorable 
ankylosis, and a 10 percent is assigned for unfavorable 
ankylosis (the ratings are the same for the minor hand).  

During the pendency of this appeal, amendments were made to 
the VA Schedule for Rating Disabilities as pertains to the 
fingers, including ankylosis and limitation of motion.  Those 
amendments were made effective on August 26, 2002.  67 Fed. 
Reg. 48,784 - 48,787 (July 26, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230).  The United 
States Court of Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991); but see 38 U.S.C.A. § 5110(g) 
(where compensation is awarded or increased pursuant to a 
change in the law, the effective date shall not be earlier 
than the effective date of the new law).

Although the RO has not had an opportunity to consider the 
applicability of the amendments in this case, the Board finds 
that there is no prejudice in applying this new law in the 
first instance for the following reasons.  See Bernard, 4 
Vet. App. at 394 (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  As will become clearer in the 
analysis below, regardless of whether the veteran's 
disability is considered under the former criteria for rating 
finger disabilities, or the amended version, the highest 
schedular rating available for the second metacarpal is 10 
percent.  Thus, the RO's failure to discuss applicability of 
the amended regulations did not deprive the veteran of a more 
favorable schedular rating. 

As noted earlier, prior to August 26, 2002, the rating 
criteria for evaluating ankylosis of the individual fingers 
provided that for ankylosis of the index finger, a 10 percent 
rating was assigned for both favorable and unfavorable 
ankylosis, for fingers of both the major and minor hands.  
38 C.F.R. § 4.71a, Diagnostic Code 5225. 

The amendments to the rating criteria for evaluating 
ankylosis and limitation of motion of the digits of the 
hands, as pertains to the present case, are summarized as 
follows.  First, the amended regulations provide instructions 
for determining whether to rate a disability as favorable or 
unfavorable ankylosis.  67 Fed. Reg. 48,785 - 48.786.  Next, 
several subcategories were created for rating individual and 
multiple digits.  Those categories are as follows:  (1) 
Multiple Digits:  Unfavorable Ankylosis; (2) Multiple Digits:  
Favorable Ankylosis; (3) Ankylosis of Individual Digits; (4) 
Limitation of Motion of Individual Digits.  

In the present case, the veteran is only service-connected 
for one digit (the right second metacarpal), and as such, his 
disability only requires consideration under categories (3) 
and (4), Ankylosis of Individual Digits, and Limitation of 
Motion of Individual Digits.  Notably, other than the thumb, 
which may receive a rating as high as 20 percent, the highest 
rating for any digit under these two categories is 10 
percent.

The veteran's initial injury to the right second metacarpal 
occurred during active duty, in July 1980.  According to his 
service medical records, he fell from a tank and injured his 
right hand.  An x-ray revealed a fracture of the base of the 
second metacarpal on the right hand, but there was no 
displacement.  The veteran was treated with a cast.  

A review of the more recent medical evidence in this case 
reveals the following.  An August 1998 VA x-ray of the hands 
revealed no evidence of rheumatoid or osteoarthritis; the 
impression was normal bilateral hands.  In February 1999, the 
veteran underwent a VA examination for the hand and fingers.  
It was noted that the veteran was right-handed.  The veteran 
reported his history of a right second metacarpal fracture, 
and he complained of pain all over his knuckles, covering the 
ventral and dorsal surfaces, as well as pain in the right 
wrist.  Examination of the right hand revealed no atrophy, 
but there was moderate tenderness to palpation on the dorsal 
and vola services of all the metacarpal joints.  Grip 
strength was 3/5, associated with pain.  Range of motion of 
all fingers was proximal.  Interphalangeal joints, distal 
interphalangeal joints, and metacarpal phalangeal joints 
manifested extension to zero degrees and flexion to 40 
degrees.  There was pain associated with motion.  The 
assessment was residual fracture of the right second 
metacarpal.  The examiner commented that the veteran's 
disability was not related to rheumatoid arthritis, which had 
been ruled out by serology and radiology tests.

A March 1999 VA clinical record reveals that there was 
minimal swelling with moderate to marked tenderness to 
palpation over the second metacarpal phalangeal joint.  The 
assessment was polyarticular arthralgias and myalgias, 
etiology uncertain.  

In a December 1999 VA examination, the veteran was seen with 
complaints of pain in both wrists and hands, with the right 
slightly worse than the left.  Examination of the right hand 
revealed stiff and painful fingers.  The tips of the index, 
long, and ring finger, which were actively flexed within four 
centimeters of the palm.  There was no swelling or warmth in 
any of the joints of the upper extremities.  

At the December 2002 hearing, the veteran testified that he 
could not bend the second finger on his right hand.  He also 
stated that he could not make a fist with that hand.  He 
reported that he experienced pain, and that he could not do 
anything around the house, including buttoning his shirt.  

The Board has reviewed all the evidence of record, as 
summarized in part above, but finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent for residuals of a fracture to the right second 
metacarpal.  As noted earlier, the veteran is presently 
receiving the highest schedular rating available for his 
disability, under both the rating criteria in effect prior to 
August 26, 2002, and the amended rating criteria in effect 
since that time.  According to the former version of the 
rating criteria, a 10 percent rating is assigned for the 
index finger for both favorable and unfavorable ankylosis, 
for both the major and minor hands.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225.  There is no higher schedular rating 
available for ankylosis of individual fingers.  A note to 
Diagnostic Codes 5224-5227 indicates that for extremely 
unfavorable ankylosis, the disability is rated as an 
amputation under diagnostic codes 5152 through 5156.  
However, the medical evidence in the present case is negative 
for any evidence of "extremely unfavorable ankylosis."  
Rather, at most the evidence reveals that the veteran's 
fingers are stiff and painful.

Reviewing the veteran's claim under the amended rating 
criteria, in effect since August 26, 2002, the veteran is 
also receiving the highest schedular rating available for 
ankylosis of individual digits, and for limitation of motion 
of individual digits, aside from the thumb.  Diagnostic Code 
5225 provides that for unfavorable or favorable ankylosis of 
the index finger, a 10 percent rating is appropriate.  A note 
to that provision instructs to consider whether evaluation as 
amputation is warranted, and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

In the present case, the veteran's right second finger still 
has motion and use, and there is no evidence that the 
veteran's right second metacarpal is so disabling that it 
should be evaluated as an amputation.  Nor is there any 
evidence that the residuals of a fracture to the right second 
metacarpal results in limitation of motion of other digits or 
interference with the overall hand function.  In that regard, 
the medical evidence reveals that in a February 1999 VA 
examination, the clinical findings were consistent for all 
the fingers of the right hand.  There was tenderness to 
palpation of all metacarpal joints, and range of motion of 
all joints was from zero to 40 degrees.  There was no 
indication that the veteran's residuals of fracture to the 
right second metacarpal impacted the remaining fingers of the 
right hand.  In a March 1999 VA record, the veteran was 
assessed with polyarticular arthralgias and myalgias, 
etiology uncertain.  Although the veteran was noted in that 
same record to have some tenderness over the second 
metacarpal joint, there was no indication that this impacted 
other fingers or overall hand function.  In short, there is 
no basis for a rating in excess of 10 percent for unfavorable 
or favorable ankylosis of the index finger, under Diagnostic 
Code 5225, as in effect from August 26, 2002.

As to whether the veteran's residuals of a right metacarpal 
fracture warrant a higher rating under Diagnostic Code 5229 
(in effect since August 26, 2002), the December 1999 VA 
examination indicates that the tip of the right index finger 
was actively flexed within four centimeters of the palm.  
This corresponds with a 10 percent rating under Diagnostic 
Code 5229, which instructs that with a gap of one inch (2.5 
centimeters) or more, a 10 percent rating is assigned.  

As to the veteran's complaints of pain, including any 
functional limitations due to pain on use, the Board notes 
that as the veteran is already receiving the highest 
schedular rating available under Diagnostic Code 5225 (under 
both the former and current version) and Diagnostic Code 5229 
(in effect since August 26, 2002).  Therefore, although there 
is medical evidence that the veteran's motion is painful, 
this does not provide a basis for a higher rating, as the 
veteran is currently receiving the highest schedular rating 
available for a single finger disability.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

In conclusion, for the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for residuals of a fracture 
to the right second metacarpal, based on both the rating 
criteria in effect prior to August 26, 2002, and the criteria 
in effect since that time.  

B.  Residuals of a Right Ankle Dislocation and 
Sprain/Fracture Deformity of the Right Tibia.

In an August 1983 rating decision, the veteran was awarded 
service connection for "residuals, right ankle dislocation 
and sprain, with pain; old fracture deformity, right distal 
fibula."  A 10 percent rating was assigned from April 1982.  
That decision was based on evidence that the veteran injured 
his right ankle during service in 1980, when he jumped from a 
tank.  The 10 percent rating essentially remained in effect, 
aside from a temporary period from September 1990 to December 
1993, when the evidence was insufficient to evaluate the 
veteran's disability.  

In August 1998, the veteran filed a claim for an increased 
rating for his right ankle disability, which he maintained 
was getting worse.  The RO denied his claim in an April 1999 
rating decision.  The veteran disagreed with that decision 
and initiated the present appeal.  He requested review of his 
appeal by a Decision Review Officer, and in a June 2000 
decision, his disability rating was increased to 20 percent 
disabling, effective from August 1998.  His disability was 
then characterized as "residuals, right ankle dislocation 
and sprain/fracture deformity, right distal tibia.  Despite 
the increased rating, the veteran has continued his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is 
not granted the maximum benefit allowable under the Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  

The more recent medical evidence of record reveals the 
following.  A July 1998 VA clinical record reveals that the 
veteran complained of pain in various joints, including his 
ankles.  The examiner noted mild tenderness to these joints, 
and indicated that rheumatoid arthritis was a possibility, 
although degenerative joint disease and gout could not be 
ruled out.  

An August 1998 VA clinical record indicates that the veteran 
complained that his ankle was bothering him, along with other 
joints.  The examiner noted that the veteran's right ankle 
range of motion was limited, but the left ankle motion was 
normal.  The assessment was gout.  VA x-rays of the ankles 
taken in August 1998 revealed no evidence of an old fracture, 
rheumatoid arthritis, or degenerative arthritis.  The 
impression was no significant abnormality.  A November 1998 
VA clinical record revealed no effusion or deformity in 
either ankle.  The veteran was assessed with polyarthralgia.  

In a February 1999 VA examination for the hand and fingers, 
the veteran complained of daily severe pain in his right 
ankle and leg.  He reported that he was unable to walk due to 
severe pain in his legs, ankles, knees, and hips.  He also 
complained of pain at night in his right distal tibia area 
and right ankle, which disturbed his sleep.  He reported that 
the pain in his ankle radiated up his leg into his hips.  
Examination of the ankles revealed no swelling, but there was 
marked tenderness on palpation of the posterior, anterior, 
lateral and medial malleoli.  Range of motion showed 
dorsiflexion to 10 degrees, and plantar flexion to 10 degrees 
with associated pain.  Eversion was 10 degrees and inversion 
was 10 degrees with associated pain.  Distal pulses were 
intact.  X-rays of both ankles and feet were normal.  The 
assessment was residuals of a right ankle fracture and 
dislocation with deformity of the right distal tibia.  The 
examiner commented that the veteran's disability was not 
related to rheumatoid arthritis, which had been ruled out by 
serology and radiology tests.  

In a December 1999 VA examination, the veteran reported 
complaints of constant pain in multiple joints, including his 
ankles.  He was wheelchair bound, and the examiner commented 
that physical examination was difficult because the veteran 
could not stand.  Right ankle dorsiflexion was minus five 
degrees, and plantar flexion was 25 degrees.  A passive 
attempt at further range of motion measurements was strongly 
resisted, and brought complaints of significant pain.  The 
examiner was unable to obtain range of motion results for 
inversion and eversion, due to the veteran's complaints of 
pain.  X-rays of the ankles were normal.  There was no final 
assessment with regard to the right ankle, but the examiner 
commented that generally, he was unable to find any 
significant objective findings to explain the severe 
disability that the veteran complained of.  

In January 2000, the veteran was seen with chronic myalgias 
of multiple joints.  There was marked tenderness to palpation 
of the ankles and the soles of the feet, with limited range 
of motion secondary to pain.  In May 2000, the veteran's 
right ankle manifested no effusion, with moderate pain on 
palpation and limited range of motion.  He was assessed as 
having polyarticular arthralgias and myalgias, etiology 
uncertain.  In August 2000, the veteran was diagnosed with 
polyarticular arthralgias with degenerative joint disease of 
the ankles.  

A July 2001 VA x-ray of the ankles revealed that minimal 
degenerative change was present in the anterior portion of 
the left tibiotalar joint, and there were no other 
significant abnormalities.  

At the December 2002 hearing, the veteran testified that his 
ankle "popped out" and was "immobile."  He stated that he 
did not use his ankle, and that he wore a brace on it to keep 
it from moving too much, which he got from VA.  The veteran 
testified that he was presently wheelchair bound, and he 
experienced a great deal of pain in his ankle, for which he 
took medications.  

The veteran's disability is currently assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
which prescribes a 20 percent rating for impairment of the 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent rating requires malunion of the tibia and fibula, 
with marked knee or ankle disability.  A 40 percent rating 
requires evidence of nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  

The Board finds that the evidence supports the currently 
assigned 20 percent disability rating, but the preponderance 
of the evidence is against a rating in excess of 20 percent 
at this time for residuals of a right ankle dislocation and 
sprain/fracture deformity of the right tibia.  As noted, a 30 
percent rating under Diagnostic Code 5262 requires malunion 
of the tibia and fibula, with marked knee or ankle 
disability.  Such evidence is not present in this case.  
Initially, the Board notes that the veteran's residuals of a 
right ankle dislocation and sprain/fracture deformity of the 
right tibia have never been shown to involve a knee 
disability.  As for ankle involvement, an August 1998 VA 
record noted some limited range of motion in the right ankle, 
but x-rays revealed no significant abnormality.  In February 
1999, there was some tenderness and limited motion of the 
ankle, but x-rays were normal.  In fact, the clinical 
evidence of record, summarized in pertinent part in this 
decision, reflects some limited motion of the ankle, with 
pain on motion and palpation.  However, there were no 
findings of swelling or effusion, and it was not until July 
2001, that minimal degenerative changes were noted on x-ray.  
In short, the evidence simply does not reflect malunion of 
the tibia and fibula, and while there is some degree of ankle 
disability, it cannot be characterized as marked.  

Although the evidence does not support a higher rating under 
Diagnostic Code 5262, the Board has considered whether a 
higher rating is warranted under a related diagnostic code 
provision.  The only other diagnostic code offering a rating 
in excess of 20 percent is Diagnostic Code 5270, which 
provides for a 30 or 40 percent rating for ankle ankylosis in 
plantar flexion, depending on the degrees of motion.  
However, there is no evidence in this case that the veteran's 
ankle manifests ankylosis, or that the ankle manifests such 
loss of motion that it should be rated by analogy to 
ankylosis.  

Finally, the Board has considered the findings of limited 
ankle motion due to pain, as well as limited function.  
However, the Board finds that these complaints are 
contemplated in the currently assigned 20 percent rating, and 
the Board does not find that the evidence otherwise warrants 
a higher rating for pain and functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  In that 
regard, the Board notes that the veteran is currently 
receiving the highest schedular rating available for limited 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

C.  Increased Ratings - Conclusions.

In short, the Board finds that the currently assigned 10 
percent rating for residuals of a fracture to the right 
second metacarpal, and the 20 percent rating for residuals of 
a right ankle dislocation and sprain/fracture deformity of 
the right tibia, are appropriate, and the preponderance of 
the evidence is against a higher rating at this time.  In 
reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
disabilities, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a rating in excess of 10 percent for 
residuals of a fracture to the right second metacarpal, and a 
rating in excess of 20 percent for residuals of a right ankle 
dislocation and sprain/fracture deformity of the right tibia.  
The Board has considered the benefit of the doubt rule in 
this case, but as the evidence is not in relative equipoise, 
that rule does not provide a basis for a higher rating.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
disabilities present such an exceptional or unusual 
disability picture as to render impractical application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In the veteran's substantive appeal, received at the RO in 
December 2001, he states that his disabled condition has 
prevented him from working.  At the December 2002 hearing, 
the veteran stated that his last job was as a truck driver 
back in 1993 or 1994, which lasted six months.  In an October 
1998 addendum to an August 1998 VA medical statement, the 
examiner stated that the veteran was currently unable to 
engage in substantially gainful employment for the past year.  
However, he did not identify the veteran's metacarpal 
disability or right ankle disability as the specific cause of 
unemployability.  Rather, the August 1998 statement refers to 
multiple disabilities, both service-connected and nonservice-
connected.  Similarly, an October 1998 private medical 
statement from Ken C. Arakawa, M.D., indicates that the 
veteran is unable to engage in substantially gainful 
employment, but he related this to fibromyalgia.

The veteran has not specifically alleged, nor does the record 
reflect, that his residuals of a fracture to the right second 
metacarpal, or his residuals of a right ankle dislocation and 
sprain/fracture deformity of the right tibia, has adversely 
affected his employment.  The Board emphasizes that the 
Schedule for Rating Disabilities assigns percentage ratings 
that are intended to represent the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  In the present case, the Board finds 
that the effects of his disabilities on his employment are 
reflected in the currently assigned 10 percent and 20 percent 
ratings.  In the absence of evidence in the record of 
frequent periods of hospitalization or marked interference 
with employment, there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's residuals 
of a fracture to the right second metacarpal, and his 
residuals of a right ankle dislocation and sprain/fracture 
deformity of the right tibia.  As such, the Board finds no 
basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996) (the Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)). 


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for a lumbosacral 
spine disorder, to include as secondary to a service-
connected right ankle disability, and the appeal is denied.

Service connection for degenerative joint disease of the left 
knee, to include as secondary to the service-connected right 
ankle disability, is denied.

Service connection for degenerative joint disease of the 
right knee, to include as secondary to the service-connected 
right ankle disability, is denied.

The criteria not having been met, the claim for a rating in 
excess of 10 percent for residuals of a fracture to the right 
second metacarpal, is denied.

The criteria not having been met, the claim for a rating in 
excess of 20 percent for residuals of a right ankle 
dislocation and sprain/fracture deformity of the right tibia, 
is denied.


REMAND

In June 2000, the veteran filed a claim for entitlement to an 
annual clothing allowance, based on a "lower leg 
condition."  The veteran reported that he was wearing an 
ankle brace, back brace, wrist brace, and a wheelchair.  The 
Board has reviewed this claim, but finds that further 
development is needed before rendering a disposition in this 
appeal.

As noted in the decision above, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted on November 9, 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Although the VCAA was enacted during the pendency of this 
claim, the veteran was not notified of the VCAA as pertains 
to his claim for an annual clothing allowance.  Nor was the 
veteran specifically told what information is needed to 
substantiate his claim, which portion of that evidence he 
should provide, and which portion VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  As such, the RO should provide the veteran with 
complete VCAA notice, as required by 38 U.S.C.A. § 5103, and 
assist the veteran as necessary, pursuant to 38 U.S.C.A. 
§ 5103A.  See 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claim.  The RO should 
assist the veteran in obtaining any 
relevant treatment records.  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary.

2.  After all required notification and 
development has been completed, the RO 
should again review the issue currently 
on appeal, on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

